Title: To John Adams from James Warren, 1 October 1775
From: Warren, James
To: Adams, John


     
      Watertown Oct. 1. 1775
      My Dear Sir
     
     An Event has lately taken place here, which makes much Noise, and gives me much Uneasiness not only as it Affects the Character, and may prove the ruin of a Man who I used to have a Tolerable Opinion of, but as it may be the Cause of many suspicions and Jealousies and what is still worse, have a Tendency to discredit the Recommendations of my Friends at the Congress. Dr. C——h has been detected in a Correspondence with the Enemy at least so far that a Letter wrote by him in Curious Cypher and directed to Majr. Cane (who is an Officer in the Rebel Army and one of Gages Family) has been Intercepted. The History of the whole matter is this. The Doctor haveing formed an Infamous Connection, with an Infamous Hussey to the disgrace of his own reputation, and probable ruin of his Family, wrote this Letter last July, and sent it by her to Newport with Orders to give it to Wallace, or Dudley to deliver to Wallace for Conveyance to Boston. She not finding an opportunity very readily, trusted it with a friend of hers to perform the orders, and came away and left it in his hands. He kept it some Time and haveing some suspicions, of Wickedness, had some Qualms of Conscience about Executeing his Commissions, after some Time Consulted his Friend. The result was to Open the Letter which was done. The Appearance of the Letter Increasing their Suspicions, the next question after determining not to send it to Boston was what should be done with it. After various Conferences at divers times they Concluded to deliver it to Genl. Washington. Accordingly the Man Came with it last Thursday. After Collecting many Circumstances, the man was Employed to draw from the Girl, by Useing the Confidence She had in him, the whole Secret but without Success. She is a suttle, shrewd Jade. She was then Taken into Custody, and Brought to the Generals Quarters that Night. It was not till the next day that any thing could be got from her. She then Confessed that the Doctor wrote and sent her with the Letter as above. Upon this the General sent a Note desireing Majr. Hawley and me to Come Immediately to Cambridge. We all thought the Suspicion quite sufficient to Justify an Arrest of him and his Papers, which was done, and he is now under a Guard. He owns the writeing and sending the Letter. Says it was for Flemming in Answer to one he wrote to him, and is Calculated, by Magnifying the Numbers of the Army, their regularity, their provisions and Ammunition &c, to do great Service to us. He declares his Conduct tho’ Indiscreet was not wicked. There are however many Circumstances new and old which Time wont permit me to Mention, that are much Against him. The Letter I suppose is now decyphering, and when done will Either Condemn, or in some measure Excuse him. Thus much for this long Story.
     
     A Strong S.W. Wind put into Marblehead last Week a New Providence Man, with a large Number of Turtle, &c &c. They Boarded took, and Carryed him to Salem, and prevented the Scoundrels from Enjoying, and feasting on Callipee, Callipach, and a desert of Pine Apples &c. A Few Fisher Men also, have taken a Brigantine from Quebec with Cattle, Sheep, oatmeal &c A Present from the Tory Merchants &c, to the Sick and Wounded in Boston, and some Forrage for the Light Horse. She is Carried in to Cape Ann. There are two Letters from one Gamble, An officer one to Genl. Gage, the other to Sherriff, which tell them that they are to Expect no aid to Government from there. That Carlton dare not Issue his orders to the Militia supposeing they would not be Obeyed. That the Canadians poisoned from N Engld. had got in use the Damned Absurd Word Liberty. I cant recollect the Time She Sailed, her Bills Ladeing dated Sepr. 5 but the Master says that Carlton has had no Success in Recruiting. He went off the Night he came away for St. Johns with about 75 Raggamuffins the whole Posse he could Collect. That there were at Quebec 10,000 barrels Powder. I long for them more than Turtle, or Pine Apples. Arnold was last Monday with his detachment 60 miles up Kennebeck, every thing as it should be. We please ourselves with fine Prospects of Success. I say Nothing about St. Johns &c, presuming you know as much or more about it than I do.
     The Money Arrived safe here last Fryday, and I assure you gives a New face to our Affairs which by a greater delay must have run into Confusion. I Thank you for your short Letter. Would have Thanked you more if it had been longer. I have no Letter from Braintree to Inclose. I believe they are well.
     Is it worthwhile to wonder that some People cant feel Improprieties. However Ambition and Vanity I think must predominate, and mark strongly the Character of a Man who can Act such a part if he has any Sense at all. I am glad to find the Congress in such a Temper. I have drawn this Epistle I know not how to An Enormous Length. Intending only to write a few Lines, and Indeed pressed for Time, what it is I hardly know. What you don’t like you must Excuse. I give it to you as it is, and with Complements to all Friends, and Assurances of Friendship to Mr. Adams. I am &c
     I must write General Court News, and Plans on foot for fixing Armed Vessels, Animated by our late success—in my next, which will be soon after my return from Plymouth where I go in a day or two, having never been there since you left us. I shall also talk to you about your Constitution the Climate of Philadelphia and change of delegates in Massachusetts Bay &c.
     
     Watertown Oct 2d. 1775
     Dr. Sir
     When I wrote the Inclosed I Expected it would have been called for early this morning. It was not, and by that means I have an opportunity of Inclosing 2 Letters received this day I suppose from your good Family at Braintree. I am sorry to hear of the Continued Afflixtions of your good Lady. I am told that her mother is very Ill. I presume the Inclosed will give you the true state of the matter. I hope to hear of her Recovery however Bad she may now be. I have Just heard that the Letter is decyphered, and is much against the writer. Shall give you a full state of this matter as soon as I have an opportunity after I am possessed of it. Adieu.
    